DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-8, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Shopland et al. (US 2016/0178066) was considered most pertinent to applicant's disclosure.  
Shopland et al. disclose a valve component (4) for a valve, the valve comprising a valve housing (215) defining a hollow bore (202, 203) along which flowable material may flow (208), the valve component comprising: a valve member (207) movable between: a valve open position (fig. 14) for the valve member to open the hollow bore; and a valve closed position (fig. 11) for the valve member to close the hollow bore; and a valve control mechanism including a drive member (406) configured to be operable to move the valve member (207) between the valve open position and the valve closed position, the drive member operable to rotate the valve member between the valve open position and a valve intermediate position (fig. 12) and to linearly move the valve member between the valve intermediate position (fig. 12) and the valve closed position (fig. 11); wherein the valve control mechanism includes a cam (407) to drive the drive member.
None of the prior art disclose or render obvious to further combination of “a retention device including an engagement member arranged to engage the cam in the valve open position of the valve member so that the engagement member locates the cam to resist or prevent rotation of the valve member away from the valve open position towards the valve intermediate position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753